Fourth Court of Appeals
                                           San Antonio, Texas
                                      MEMORANDUM OPINION

                                              No. 04-19-00501-CV

                               IN THE INTEREST OF M.M.C.D-E., a Child

                        From the 150th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2017-PA-01118
                              Honorable David A. Canales, Judge Presiding

Opinion by:         Patricia O. Alvarez, Justice

Sitting:            Patricia O. Alvarez, Justice
                    Beth Watkins, Justice
                    Liza A. Rodriguez, Justice

Delivered and Filed: December 27, 2019

AFFIRMED; MOTION TO WITHDRAW DENIED

           Mom appeals the trial court’s order terminating her parental rights to her child M.M.C.D-

E. 1 Her court-appointed counsel filed an Anders brief, and Mom did not file a pro se brief.

Because there are no arguable grounds for review or reversible error, we affirm the trial court’s

order.

                                                  BACKGROUND

           In May 2017, the Department of Family and Protective Services petitioned for custody of

M.M.C.D-E. based on an allegation that Mom had thrown M.M.C.D-E. across the room and Mom

had, in the past, harmed herself. The trial court gave temporary conservatorship to the Department,

and the Department placed the child in a parental-child safety placement. See TEX. FAM. CODE


1
    We refer to Appellant and the child using aliases. See TEX. FAM. CODE ANN. § 109.002(d); TEX. R. APP. P. 9.8.
                                                                                         04-19-00501-CV


ANN. § 264.902 (Parental Child Safety Placement Agreement). Tragically, in the placement, the

child suffered serious, life-threating, and permanently-life-altering injuries.

        The trial court heard evidence of M.M.C.D-E.’s injuries, which include severe neurological

impairments due to a traumatic brain injury. M.M.C.D-E. has severe developmental delay and

recurring seizures. He has a VP shunt, a gastrostomy, a ventilator, and he requires constant care

from a private-duty nurse to ensure he is fed properly and is able to breathe properly. He receives

physical therapy, occupational therapy, and speech and language therapy weekly. He is under the

care of an ear, nose, and throat specialist; a general surgeon; a neurologist; a neurosurgeon; an

ophthalmologist; an orthopedist; and a sleep specialist.

        The trial court also heard evidence of Mom’s mental health from a psychiatrist and a

psychologist, and her behaviors from Department investigators and case workers. The psychiatrist

testified that Mom “displayed a lot of tangential thinking, . . . she can’t stay on topic . . . [and her]

thinking was at times quite disorganized.” Mom has “generalized anxiety disorder, post-traumatic

stress disorder, and attention-deficit/hyperactivity disorder.” Mom has had “lifelong difficulties

with concentration, impulsivity, interrupting people when they are speaking, [and] having

difficulty following conversations when people are speaking to her.”

        The Department workers testified that Mom was moving M.M.C.D-E.’s hospital room

equipment without permission, her behaviors disrupted M.M.C.D-E.’s medical appointments and

she was no longer allowed to participate in them, she underreported her criminal history, she did

not understand how to care for M.M.C.D-E., and she did not have the mental ability to remain

focused, alert, and able to respond to M.M.C.D-E.’s life-sustaining needs.

        Multiple witnesses testified to facts that support the conclusion that, because of Mom’s

mental illnesses and M.M.C.D-E.’s special needs, it would be difficult or impossible for Mom to

meet M.M.C.D-E.’s needs. See In re E.R., 555 S.W.3d 796, 809 (Tex. App.—Houston [14th Dist.]


                                                  -2-
                                                                                       04-19-00501-CV


2018, no pet.) (“The needier the child, the more able the parent must be.” (quoting In re A.L.M.,

300 S.W.3d 914, 919 (Tex. App.—Texarkana 2009, no pet.))).

       Several witnesses also testified that it would not be in the child’s best interest for him to be

placed in Mom’s care. They noted M.M.C.D-E. is being well cared for in his foster placement,

and the foster family is interested in adopting him.

       The trial court found by clear and convincing evidence that Mom’s mental conditions make

her unable to provide for M.M.C.D-E.’s highly specialized needs, Mom’s course of conduct met

section 161.001(b)(1)(M)’s grounds, and terminating Mom’s parental rights was in the child’s best

interest. It terminated Mom’s parental rights to M.M.C.D-E. Mom appeals.

                                           ANDERS BRIEF

       Mom’s court-appointed counsel filed a motion to withdraw and a brief containing a

professional evaluation of the record. The very thorough brief recites the relevant facts and

procedural background, including brief summaries of the hearings, the status reports, and trial

court rulings. The brief summarizes witnesses’ testimony which includes abundant evidence

supporting the trial court’s findings. The brief concludes there are no arguable grounds to reverse

the termination order. The brief satisfies the requirements of Anders v. California, 386 U.S. 738

(1967). See In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam) (applying Anders

procedures to parental rights termination cases). The record shows counsel provided Mom with a

copy of the Anders brief, the motion to withdraw, and a form to request a free copy of the appellate

record. Counsel advised Mom of her right to review the record and file her own brief.

       We ordered Mom to file her pro se brief, if any, not later than November 20, 2019. Mom

did not request a copy of the record or file a pro se brief.

       Having carefully reviewed the record and counsel’s brief, we conclude the evidence was

legally and factually sufficient to support the trial court’s findings by clear and convincing


                                                 -3-
                                                                                       04-19-00501-CV


evidence. We further conclude that there are no plausible grounds to reverse the termination order.

We affirm the trial court’s order.

                                      MOTION TO WITHDRAW

       In her motion to withdraw, court-appointed appellate counsel cites two reasons for her

motion. First, Mom’s appeal is frivolous and without merit, and second, “counsel has been unable

to communicate with her client consistent with an effective attorney client relationship.” Given

the circumstances of this case, counsel’s stated bases—without more—do not rise to “good cause.”

See TEX. FAM. CODE ANN. § 107.016(3); TEX. R. CIV. P. 10; In re P.M., 520 S.W.3d at 27.

Counsel’s duty to Mom is not yet complete; the motion to withdraw is denied. See In re P.M., 520

S.W.3d at 27, n.11; In re A.M., 495 S.W.3d 573, 583 (Tex. App.—Houston [1st Dist.] 2016, pet.

denied) (“If the mother wishes to pursue an appeal to the Supreme Court of Texas, ‘appointed

counsel’s obligations can be satisfied by filing a petition for review that satisfies the standards for

an Anders brief.’” (quoting In re P.M., 520 S.W.3d at 27–28)).

                                                   Patricia O. Alvarez, Justice




                                                 -4-